OPINION OF THE COURT
NYGAARD, Circuit Judge.
Appellant, Eric Gregg, appeals from an order of the District Court which granted summary judgment in favor of the National League of Professional Baseball Clubs, Leonard S. Coleman, and Major League Baseball Commissioner’s Office. Appellant alleges as error the issue listed in paragraph I, taken verbatim from his brief. Because we conclude that the District Court did not err, we will affirm.
I.
The allegation of error asserted by appellant is as follows:
Did the District Court err when it dismissed Mr. Gregg’s claim of disability discrimination on summary judgment on the ground that he was not protected by the PHRA?
II.
The facts and procedural history of this ease are well known to the parties and the court, and it is not necessary that we restate them here. The court has heard oral argument on the issue presented to us in this appeal. The reasons why we write an opinion of the court are threefold: to instruct the District Court, to educate and inform the attorneys and parties, and to explain our decision. We use a not-prece-dential opinion in cases such as this, in which a precedential opinion is rendered unnecessary because the opinion has no institutional or precedential value. See United States Court of Appeals for the Third Circuit, Internal Operating Procedure (I.O.P.) 5.3. Under the usual circumstances when we affirm by not-prece-dential opinion and judgment, we briefly set forth the reasons supporting the court’s decision. In this case, however, we have concluded that neither a full memorandum explanation nor a precedential opinion is indicated because of the very extensive and thorough opinion filed by Judge John P. Fullam of the District Court. Judge Fullam’s opinion adequately explains and fully supports its order and refutes the appellant’s allegations of error. *124Hence, we believe it wholly unnecessary to further opine, or offer additional explanations and reasons to those given by the District Court, why we will affirm. It is a sufficient explanation to say that, essentially for the reasons given by the District Court in its opinion dated the 13th day of March, 2002, we will affirm.
III.
In sum, for the foregoing reasons, we will affirm the order of the District Court dated the day of March 13, 2002.